DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-20 as originally filed on May 28, 2019 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2019 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the retrieving of optical prescription information on line 3, “retrieving [...] associated optical prescriptions information from a third party patient management system”. The claim then recites on line 10 the optical prescription as being retrieved, “the identifier information comprises […] the retrieved associated optical prescription”. It is unclear whether applicant has omitted the retrieval of the optical prescription from the claims, or if the applicant intended to recite that the identifier information comprises the retrieved optical prescription information. Similarly, claim 1 recites on line 14, “transmitting a first prevalidated optical prescription”. However, the claim recites on line 6 that it is the optical prescription information that is being determined to be valid, “determining if the optical prescription information for each of the associated optical prescriptions is valid”. It is unclear whether applicant has omitted an additional step of determining the validity of the optical prescription from the claims, or if the applicant intended to recite that the optical prescription information being transmitted has not yet been validated. Additionally, claim 1 recites receiving a valid first identifier on line 15, “receiving, from a Third Party Fulfillment Service, a valid first identifier”. However, the claim further recites on line 17 that the first identifier has to be determined to be valid, “a determination is made whether the first identifier is valid”. It is unclear as to whether the applicant intended the first identifier to be valid as received, or if the first identifier has to be determined to be valid and should be referred to as merely “a first identifier.” 
Claims 7 and 17 recite at least one of the limitations mentioned above in regard to claim 1 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on claim 1. 
Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on claim 7. 
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on claim 17. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 recite a method for verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, which is within the statutory category of a process. Claims 17-20 recite a system for verifying optical prescriptions, which is within the statutory category of a machine. 









2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method of verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
retrieving, for a plurality of patients, a plurality of patient information and associated optical prescriptions information from a third party patient management system;
determining if the optical prescription information for each of the associated optical prescriptions is valid as retrieved;
assigning a unique identifier for each of the optical prescriptions, wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises at least a portion of the retrieved patient information and the retrieved associated optical prescription;
storing the assigned unique identifiers and the associated identifier information; and 
automatically transmitting a first prevalidated optical prescription in response to receiving, from a Third Party Fulfillment Service, a valid first identifier, wherein prior to transmitting a first prevalidated optical prescription:
a determination is made whether the first identifier is valid by determining whether the first identifier comprises one of the stored assigned unique identifiers; and 
the first prevalidated optical prescription is retrieved based on the first identifier and associated identifier information
The examiner submits that the underlined limitations constitute concepts performed in the human mind.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind. The claim encompasses a mental process of determining if the optical prescription is valid, assigning a unique identifier for each prescription, determining if the first identifier is valid and how the first prevalidated prescription is retrieved.  The identified abstract idea, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Any limitation not identified above as part of the limitation in the mind, are deemed “additional elements” and will be discussed further in detail below. Accordingly, independent claims 1, 7 and 17 recite at least one abstract idea.  
Additionally, dependent claims 2, 4, 5, 8-12, 14-16, 18 and 19 further narrow the abstract idea described in the independent claims. Claims 2, 8, 9 and 18 merely describe the unique identifier. Claims 4, 10, 12, 16 and 19 describe the optical prescription. Claims 5, 14 and 15 disclose identifying a patient and determining if they purchased an optical product. Claim 11 discloses determining if the optical product is in the stored set of optical products. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 7 and 17.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method of verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
retrieving, for a plurality of patients, a plurality of patient information and associated optical prescriptions information from a third party patient management system;
determining if the optical prescription information for each of the associated optical prescriptions is valid as retrieved;
assigning a unique identifier for each of the optical prescriptions, wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises at least a portion of the retrieved patient information and the retrieved associated optical prescription;
storing the assigned unique identifiers and the associated identifier information; and 
automatically transmitting a first prevalidated optical prescription in response to receiving, from a Third Party Fulfillment Service, a valid first identifier, wherein prior to transmitting a first prevalidated optical prescription: 
a determination is made whether the first identifier is valid by determining whether the first identifier comprises one of the stored assigned unique identifiers; and 
the first prevalidated optical prescription is retrieved based on the first identifier and associated identifier information.
Claim 1 further recites the additional elements of retrieving patient information and associated optical prescriptions, storing unique identifiers, and transmitting a prevalidated optical prescription. Under practical application, retrieving patient information and associated optical prescriptions, storing unique identifiers, and transmitting a prevalidated optical prescription are all forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The dependent claims 2-6, 8-16, and 18-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3, 6, 11, 13, and 20 disclose the additional element of transmitting a notification. However, this function does not integrate a practical application more than the abstract idea because, as stated above, it represents mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B

When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of retrieving patient information and associated optical prescriptions, storing unique identifiers, and transmitting a prevalidated optical prescription were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 

Therefore, claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obrea (US 2008/0112615 A1) in view of Schulte (US 2015/0100342 A1).  
Regarding claim 1, Obrea teaches: A method of verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
retrieving, for a plurality of patients, a plurality of patient information and associated optical prescriptions information from a third party patient management system; 
assigning a unique identifier for each of the optical prescriptions, wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises at least a portion of the retrieved patient information and the retrieved associated optical prescription; (the prescription contains the patient’s name, address, and age and an identification code placed on the prescription [0033]; the identification code includes a digital signature, serial number of the prescription computer, value of a counter the computer increments to make it a unique identifier [0035])
storing the assigned unique identifiers and the associated identifier information; and (information contained in code is sent from the computer to a datacenter computer and stored in a database [0040])
automatically transmitting a first prevalidated optical prescription in response to receiving, from a Third Party Fulfillment Service, a valid first identifier (the datacenter receives the barcode and uses it to calculate the digital signature and extract the prescription identifiers in order to verify the prescription; if verification is successful, an indication of successful verification is sent to the pharmacy computer [0047])
wherein prior to transmitting a first prevalidated optical prescription: a determination is made whether the first identifier is valid by determining whether the first identifier comprises one of the stored assigned unique identifiers; and (after a barcode reader or device scans the codes, the datacenter stores the code in the database [0040]; the unique code associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051])
Obrea does not teach:
determining if the optical prescription information for each of the associated optical prescriptions is valid as retrieved;
the first prevalidated optical prescription is retrieved based on the first identifier and associated identifier information
However, Shulte in the analogous art teaches:
determining if the optical prescription information for each of the associated optical prescriptions is valid as retrieved; (patient reviews prescription or contact lens parameters to the information provided by the eye care provider to ensure it is accurate [0081])
the first prevalidated optical prescription is retrieved based on the first identifier and associated identifier information (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include determining the validity of the optical prescription information and retrieving the first pre-validated optical prescription based on the first identifier and associated identifier information as taught by Schulte. It is important to validate the accuracy of the information on the prescription as errors can be made in processing prescription orders (Schulte [0004]). 
9.	Regarding claim 2, Obrea and Schulte teach the method of claim 1 as described above. 
Obrea does not teach:
automatically removing each of the assigned unique identifier at an expiration date of the optical prescription associated with each of the unique identifiers
However, Shulte in the analogous art teaches:
automatically removing each of the assigned unique identifier at an expiration date of the optical prescription associated with each of the unique identifiers (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; the prescription associated with passcode expires after one year from the date is was written [0189]; passcode becomes inoperative after 1 year from the date of the prescription [0197])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include automatically removing the unique identifier at the expiration date of the optical prescription as taught by Schulte. This offers a layer of safety by protecting the patient from using a prescribed product longer than intended (Schulte [0189]).
Regarding claim 3, Obrea and Schulte teach the method of claim 1 as described above. 
Obrea further teaches:
transmitting a notification to at least one of the patients associated with the first identifier or the Third Party Fulfillment Service if a determination is made that the first identifier is not valid (third party datacenter checks verifies the contents within the barcode and transmits a response to the pharmacy computer if verification fails [0047]; Fig. 3D)
Regarding claim 6, Obrea and Schulte teach the method of claim 1 as described above. 
Obrea does not teach:
transmitting a notification to one or more of the patients of the plurality of patients that includes at least one of the unique identifiers associated with each of the one or more of the patients
However, Shulte in the analogous art teaches:
transmitting a notification to one or more of the patients of the plurality of patients that includes at least one of the unique identifiers associated with each of the one or more of the patients (systems allows eye care providers to communicate with their patients via push notifications [0221]; eye care provider uses patient’s passcode to select the patient in the system [0211])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include transmitting a notification to one or more patients that includes the unique identifier associated with each patient as taught by Schulte. 
This provides a convenient, easy way for the provider to communicate with patients and improves the efficiency of the office by reducing the amount of calls that have to be made (Schulte [0030]-[0031]).
Regarding claim 7, Obrea further teaches: A method of verifying optical prescriptions for fulfillment of a plurality of optical prescriptions, the method comprising:
retrieving, for a plurality of patients, a plurality of patient information and associated optical prescriptions information from a third party patient management system; (prescription scanned to obtain relevant information such as patient information [0099]; prescription may be for a lens maker to prepare optical lenses [0003]; trusted third party datacenter used to verify the prescription [0045])
assigning a unique identifier to each of the valid optical prescriptions, wherein each of the unique identifiers is associated with identifier information, and wherein the identifier information comprises at least a portion of the retrieved patient information and the retrieved associated optical prescription; 
storing the assigned unique identifiers and the associated identifier information; (information contained in code is sent from the computer to a datacenter computer and stored in a database [0040])
automatically verifying one of the optical prescriptions associated with one of the patients based on a request from a Third Party Fulfillment Services for verification, when a first unique identifier is received from the Third Party Fulfillment Service, (the pharmacy uses a trusted third party datacenter to verify the prescription [0045]; the datacenter receives the barcode and uses it to calculate the digital signature and extract the prescription identifiers in order to verify the prescription; if verification is successful, an indication of successful verification is sent to the pharmacy computer [0047]; the identification code includes a digital signature, serial number of the prescription computer, value of a counter the computer increments to make it a unique identifier [0035])
wherein the first unique identifier is the same as one of the stored assigned unique identifiers and is associated with the one of the optical prescriptions (after a barcode reader or device scans the codes, the datacenter stores the code in the database [0040]; the unique code associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051])
Obrea does not teach:
determining if optical prescription information in each of the associated optical prescriptions is valid as retrieved;
automatically removing each of the assigned unique identifier at an expiration date of the optical prescription associated with each of the unique identifiers; and



determining if optical prescription information in each of the associated optical prescriptions is valid as retrieved; (patient reviews prescription or contact lens parameters to the information provided by the eye care provider to ensure it is accurate [0081])
automatically removing each of the assigned unique identifier at an expiration date of the optical prescription associated with each of the unique identifiers; and (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; the prescription associated with passcode expires after one year from the date is was written [0189]; passcode becomes inoperative after 1 year from the date of the prescription [0197])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include determining the validity of the optical prescription information and automatically removing the unique identifier at the expiration date of the optical prescription as taught by Schulte. It is important to validate the accuracy of the information on the prescription as errors can be made in processing prescription orders (Schulte [0004]).
Also, removing the identifier at the expiration date of the prescription offers a layer of safety by protecting the patient from using a prescribed product longer than intended (Schulte [0189]).
Regarding claim 8, Obrea and Schulte teach the method of claim 7 as described above. 
Obrea further teaches:
receiving the first unique identifier from the Third Party Fulfillment Services; 
determining whether the first unique identifier is the same as one of the stored assigned unique identifiers; (after a barcode reader or device scans the codes, the datacenter stores the code in the database [0040]; the unique code associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051])
and transmitting the retrieved optical prescription to the Third Party Fulfillment Service as a preverified optical prescription (the datacenter receives the barcode and uses it to calculate the digital signature and extract the prescription identifiers in order to verify the prescription; if verification is successful, an indication of successful verification is sent to the pharmacy computer [0047])
Obrea does not teach:
if a determination is made that the first unique identifier is the same as one of the stored assigned unique identifiers, retrieving the optical prescription associated with the first unique identifier;
However, Shulte in the analogous art teaches:
if a determination is made that the first unique identifier is the same as one of the stored assigned unique identifiers, retrieving the optical prescription associated with the first unique identifier (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116]; patient inputs or scans the passcode, the application decodes it and compares it to the passcode entered by the eye care provider [0096])

Regarding claim 9, Obrea and Schulte teach the method of claim 7 as described above. 
Obrea does not teach:
automatically removing one or more of the assigned unique identifiers when later extracted patient information indicates that the one or more optical prescriptions associated with the one or more assigned unique identifiers is not valid
However, Shulte in the analogous art teaches:
automatically removing one or more of the assigned unique identifiers when later extracted patient information indicates that the one or more optical prescriptions associated with the one or more assigned unique identifiers is not valid (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; the passcode associated with the prescription will not be accepted if the predetermined amount of time has passed or the passcode has already been entered [0204])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to automatically removing the unique identifier when later extracted patient information indicates the optical prescription associated with the identifier is not valid as taught by Schulte. Accounting for any changes in the patient’s prescription is a safety feature that benefits the patient and the provider (Schulte [0188]).
Regarding claim 10, Obrea and Schulte teach the method of claim 7 as described above. 
Obrea does not teach:
determining one or more sets of optical products that can be validly filled using the optical prescription information of the at least one of the optical prescriptions based on at least one of doctor based preferences or regulations, 
wherein the identifier information for at least one of the assigned unique identifiers further comprises one of the sets of optical products associated with the one of the optical prescriptions associated with the assigned unique identifier; and
storing the one or more determined sets of optical products in association with the associated one or more unique identifiers
However, Shulte in the analogous art teaches:
determining one or more sets of optical products that can be validly filled using the optical prescription information of the at least one of the optical prescriptions based on at least one of doctor based preferences or regulations, (the eye care provider enters the contact lens parameters into the system which may include the manufacture type, size, power, material, design, style, BC, or SP [0079]; the patient is able to order contact lens thru the system based on the prescription entered by the provider [0116]; the patient selects from various options for fulfillment such as quantity, manufacturer, etc. [0097])
wherein the identifier information for at least one of the assigned unique identifiers further comprises one of the sets of optical products associated with the one of the optical prescriptions associated with the assigned unique identifier; and 
storing the one or more determined sets of optical products in association with the associated one or more unique identifiers (the prescription and prescription parameters are stored in the application/database [0202]; the cost information by manufacturer, make, and quantity of the contact lenses is stored in the database [0120]; Fig. 2, contact lens fulfillment-72 is stored in the database-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include determining a set of optical products that can be validly filled using the optical prescription information based on at least one of the doctor’s preferences or regulations, that the identifier information for the assigned unique identifiers comprises a set of optical products associated with the optical prescription which is associated with the assigned unique identifier and storing the set of optical products associated with a unique identifier as taught by Schulte. These are desirable implementations since they provide ease and convenience in accessing prescription product information (Schulte [0021], [0193]).
Regarding claim 11, Obrea and Schulte teach the method of claim 10 as described above. 
Obrea further teaches:
receiving the first identifier from the Third Party Fulfillment Services; (the pharmacy uses a trusted third party datacenter to verify the prescription [0045]; the identification code includes a digital signature, serial number of the prescription computer, value of a counter the computer increments to make it a unique identifier [0035])
determining whether the first unique identifier is the same as one of the stored assigned unique identifiers; 
if a determination is made that the first unique identifier is the same as one of the stored assigned unique identifiers (after a barcode reader or device scans the codes, the datacenter stores the code in the database [0040]; the unique code associated with the prescription is compared with information stored in the database to verify the prescription or notify pharmacy if it can be filled [0051])
and transmitting a notification to the Third Party Fulfillment Service that the first optical product is verified if the determination is made that the first optical products is in the stored set of optical products and the optical prescription is validated
Obrea does not teach:
receiving an identification of a first optical product from the Third Party Fulfillment Services; 
determining whether first optical product is in the stored set of optical products associated with the first unique identifier;
However, Shulte in the analogous art teaches:
receiving an identification of a first optical product from the Third Party Fulfillment Services; 
determining whether first optical product is in the stored set of optical products associated with the first unique identifier; (a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116]; the contact lens quantities with their prices and the prescription parameters are displayed on the order contacts selection screen [0119]; the cost information by manufacturer, make, and quantity of the contact lenses is populated [0120]; the lowest price per box is displayed [0118])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include receiving an identification of a first optical product from the third party fulfillment service and determining whether the first optical product is in the stored set of optical products associated with the first unique identifier as taught by Schulte. This provides benefit to the system by offering the patient a convenient way to fulfil their prescriptions and ensures that the product being offered is appropriate according to the prescription (Schulte [0021]).
Regarding claim 12, Obrea and Schulte teach the method of claim 7 as described above. 
Obrea does not teach:
determining an expiration date for one or more of the optical prescriptions
However, Shulte in the analogous art teaches:
determining an expiration date for one or more of the optical prescriptions (the prescription associated with passcode expires after one year from the date is was written [0189]; passcode becomes inoperative after 1 year from the date of the prescription [0197])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include determining an expiration date of the optical prescription as taught by Schulte. This offers a layer of safety by protecting the patient from using a prescribed product longer than intended (Schulte [0189]).
Regarding claim 13, Obrea and Schulte teach the method of claim 7 as described above. 
Obrea does not teach:
transmitting a notification to a first patient of the plurality of patients that includes a first unique (each time the eye care provider examines a patient, a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; eye care provider uses patient’s passcode to select the patient in the system [0211] and can communicate with their patients via push notifications [0221])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include transmitting a notification to a first patient that includes a unique identifier associated with the first patient as taught by Schulte. 
This provides a convenient, easy way for the provider to communicate with patients and improves the efficiency of the office by reducing the amount of calls that have to be made (Schulte [0030]-[0031]).
Regarding claim 17, Obrea further teaches: A system for verifying optical prescriptions, the system comprising:
a memory storing: (stored in datacenter database [0040])
retrieved patient information for a plurality of patients; (scanner scans prescription to obtain relevant information such as patient information [0099])
one or more optical prescriptions for one or more of the patients;
a plurality of identifiers, wherein each identifier is associated with one of the optical prescriptions; (the prescription contains the patient’s name, address, and age and an identification code placed on the prescription [0033]; the identification code includes a digital signature, serial number of the prescription computer, value of a counter the computer increments to make it a unique identifier [0035])
associations between at least one of the retrieved patient information, the plurality of patients, the one or more optical prescriptions, and the plurality of identifiers; and (the prescription contains the patient’s name, address, and age along with the prescriber’s name, address, license number, and telephone number; an identification code is placed on each prescription [0033])
instructions for obtaining and verifying optical prescriptions; (the datacenter computer receives the barcode of the identification code of the prescription and verifies it [0047]; Fig. 3D)
one or more processors configured to execute one or more of the instructions to: (the prescription computer may be used to generate the code [0040]; the datacenter computer receives the contents of the code from the pharmacy computer, calculates the digital signature on the payload, checks if the prescription identifiers can be accepted in order to verify the prescription [0047](every computer contains a processor)) 
The remainder of the limitations in claim 17 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 13, and, as such is rejected for similar reasons as given above. 
Claims 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Obrea and Schulte in further view of Haddadi (US Patent No. 9,974,435 B2).  
Regarding claim 4, Obrea and Schulte teach the method of claim 1 as described above. 
Obrea and Schulte do not teach:
automatically adjusting at least a part of one of the optical prescriptions if a determination is made that the optical prescription is not valid as retrieved based on at least one of doctor preferences or retrieved optical product information;
wherein the adjusted optical prescription is valid
However, Haddadi in the analogous art teaches:
automatically adjusting at least a part of one of the optical prescriptions if a determination is made that the optical prescription is not valid as retrieved based on at least one of doctor preferences or retrieved optical product information; (measurement data may be prepared or calibrated to make it compatible with a standard framework (pg. 10, col. 1, lines 17-33); visual-correction data may be taken from an optometric measurement site or from a prescription (pg. 9, col. 2, lines 29-33))
wherein the adjusted optical prescription is valid (after evaluation and adjustment of the optometric measurements, the measurements are sent to the manufacture to propose a suitable design for the eyeglasses (pg. 11, col. 2, lines 21-33, 58-60))
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea and Schulte to include automatically adjusting a part of one of the optical prescriptions if it is not valid based on doctor preference or retrieved optical product information and a valid adjusted optical prescription as taught by Haddadi. This helps to account for the variability in optometric measurements between different instruments and different professionals taking the measurements (Haddadi, pg. 6, col. 2, lines 30-35). By making the adjusted optical prescription valid, the ophthalmic product is further customized for the patient (Haddadi, pg. 6, col. 1, lines 43-52). 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 19 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Obrea and Schulte in further view of Benz (US 2002/0032620 A1).  
Regarding claim 5, Obrea and Schulte teach the method of claim 1 as described above. 
Obrea does not teach:
identifying a first patient of the plurality of the patients that visited a prescriber within a predetermined period of time from the retrieved patient information associated with the first patient;
determining whether the first patient purchased a first optical product based on the patient information associated with the first patient retrieved from the third party practice management system; and
However, Schulte in the analogous art teaches:
identifying a first patient of the plurality of the patients that visited a prescriber within a predetermined period of time from the retrieved patient information associated with the first patient; 
determining whether the first patient purchased a first optical product based on the patient information associated with the first patient retrieved from the third party practice management system; and (patient orders contacts through the system [0119]; patient’s order history is stored and shown [0139], Fig. 15- order history-250)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include identifying a first patient that visited a prescriber within a predetermined period of time from the retrieved patient information and determining whether the first patient purchased a first optical product based on the patient information retrieved from the third party management system as taught by Schulte. This would provide a manner to track patients who have received prescriptions and send reminders to follow up with their provider (Schulte [0081]). Additionally, by determining if an optical product was purchased, the supplier can tailor their stock of products based on the needs of the patients. 
Obrea and Schulte do not teach:
if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer for the first optical product with the preverified optical prescription associated with the first patient
However, Benz in the analogous art teaches:
if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer for the first optical product with the preverified optical prescription associated with the first patient (the system verifies patient has a valid prescription for the product and if the patient does not confirm his purchase, more information containing prescription products customized by the eye care provider is displayed [0054], Fig. 4 – 450, 455, 470, 445). 

Regarding claim 14, Obrea and Schulte teach the method of claim 10 as described above. 
Obrea does not teach:
determining whether a first patient of the plurality of patients purchased a first optical product based on the patient information retrieved from the third party practice management system, 
wherein the first optical product is in the set of optical products associated with one of the unique identifiers of the first patient; and
However, Schulte in the analogous art teaches:
determining whether a first patient of the plurality of patients purchased a first optical product based on the patient information retrieved from the third party practice management system  (patient orders contacts through the system [0119]; patient’s order history is stored and shown [0139], Fig. 15- order history-250)
wherein the first optical product is in the set of optical products associated with one of the unique identifiers of the first patient; and (a new unique passcode is scanned or entered to be associated with the patient and the prescription [0173]; after active verification of the passcode, the optical prescription is retrieved and the user is presented with contacts for purchase [0116]; the contact lens quantities with their prices and the prescription parameters are displayed on the order contacts selection screen [0119]; the cost information by manufacturer, make, and quantity of the contact lenses is populated [0120]; the lowest price per box is displayed [0118])


Obrea and Schulte do not teach:
if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer with preverified optical prescription information for the first optical product
However, Benz in the analogous art teaches:
if a determination is made that the first patient did not purchase the first optical product, transmitting a sales offer with preverified optical prescription information for the first optical product (the system verifies patient has a valid prescription for the product and if the patient does not confirm his purchase, more information containing prescription products customized by the eye care provider is displayed [0054], Fig. 4 – 450, 455, 470, 445). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea and Schulte to include transmitting a sales offer for the first optical product with the pre-verified optical prescription if the first optical product was not purchased as taught by Benz. This serves as a reminder to the patient to have their prescription filled as recommended by their eye care provider.
Regarding claim 15, Obrea and Schulte teach the method of claim 10 as described above. 
Obrea does not teach:
identifying a first patient of the plurality of patients that visited a doctor within a predetermined period of time from the retrieved patient information;
determining a first optical product in the set of optical products associated with one of the unique identifiers of the first patient;
determining whether the first patient purchased the first optical product based on the patient information retrieved from at least one of the third party practice management system and or previously issued optical prescription verifications; and
However, Schulte in the analogous art teaches:
identifying a first patient of the plurality of patients that visited a doctor within a predetermined period of time from the retrieved patient information; (patient visits eye care provider for an eye exam and contact lens fitting, then gets a contact lens prescription [0075]-[0076]; once the patient’s account is verified, displays shows the provider’s name and date of exam [0205]; the prescription parameters associated with the passcode and patient are stored in the database [0202])
determining a first optical product in the set of optical products associated with one of the unique identifiers of the first patient; 
determining whether the first patient purchased the first optical product based on the patient information retrieved from at least one of the third party practice management system and or previously issued optical prescription verifications; and (patient orders contacts through the system [0119]; patient’s order history is stored and shown [0139], Fig. 15- order history-250)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Obrea to include identifying a first patient that visited a doctor within a predetermined period of time from the retrieved patient information, determining whether the first optical product is in the stored set of optical products associated with the first unique identifier of the first patient and determining whether the first patient purchased a first optical product based on the patient information retrieved from the third party management system or previously issued optical prescription verifications as taught by Schulte. These implementations are advantageous as they provide a manner to track patients who have received prescriptions and send reminders to follow up with their provider, ensure that the product being offered is appropriate according to the prescription and allow the retailer to tailor their stock of products based on the needs of the patients (Schulte [0081]). 
Obrea and Schulte do not teach:
if a determination is made that the individual did not purchase the first optical product, transmitting a preverified sales offer for the first optical product to the first patient
However, Benz in the analogous art teaches:
if a determination is made that the individual did not purchase the first optical product, transmitting a preverified sales offer for the first optical product to the first patient (the system verifies patient has a valid prescription for the product and if the patient does not confirm his purchase, more information containing prescription products customized by the eye care provider is displayed [0054], Fig. 4 – 450, 455, 470, 445)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Suter (US 2014/0257839 A1) discloses an online lens ordering system. Reference Woodyear (US 2017/0235916 A1) discloses a system for verifying proper possession of a medication.
Reference Yoshida (US 2001/0042028 A1) discloses a system for ordering eyeglasses. Reference Lesselroth (US 2011/0166884 A1) discloses a system for automated patient history intake including pharmaceutical information for reconciliation. Reference Byerly (US Patent No. 6,067,524) discloses a system for automatically generating advisory information for pharmacy patients. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686